Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 11 recites the limitations etching the insulating layer to form an opening that exposes a portion of a metal structure that is adjacent a sidewall of the color filter layer; forming an electrode layer on a first surface of the insulating layer, in the opening of a second surface of the insulating layer that is opposite the first surface and closer than the first surface to the semiconductor substrate; and forming an organic photoelectric layer on the electrode layer. The closest prior art reference US 20160064456 (Lee et al) has been disqualified as prior art by applicant’s submission of the English translation of the present application’s foreign priority application. Therefore these limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 12-15 depend from this claim and are allowable for at least that reason. 
For reasons for allowance of claims 1-10 and 16-20 please see the office action dated 06/25/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        12/15/21